DISMISS; and Opinion Filed February 9, 2017.




                                         S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00869-CV

                                MARK JOSLIN, Appellant
                                         V.
                         ELAD BANAI AND ISAAC BANAI, Appellees

                         On Appeal from the County Court at Law No. 6
                                     Collin County, Texas
                             Trial Court Cause No. 006-02799-2015

                              MEMORANDUM OPINION
                            Before Justices Bridges, Myers, and Brown
                                    Opinion by Justice Brown
       Before the Court is appellant’s February 3, 2017 motion to dismiss this appeal. In the

motion, appellant states the parties have settled this matter and no longer wish to pursue the

appeal. We grant appellant’s motion and dismiss this appeal, remand the matter back to the trial

court for entry of the parties’ settlement agreement, and the execution of the agreed order

vacating the judgment, as well as the filing of a motion to dismiss with prejudice. See TEX. R.

APP. P. 42.1(a)(2)(A).




                                                  /Ada Brown/
                                                  ADA BROWN
                                                  JUSTICE
160869F.P05
                                          S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

MARK JOSLIN, Appellant                                On Appeal from the County Court at Law
                                                      No. 6, Collin County, Texas
No. 05-16-00869-CV          V.                        Trial Court Cause No. 006-02799-2015.
                                                      Opinion delivered by Justice Brown, Justices
ELAD BANAI AND ISAAC BANAI,                           Bridges and Myers participating.
Appellees

        In accordance with this Court’s opinion of this date, we DISMISS this appeal, remand
the matter back to the trial court for entry of the parties’ settlement agreement, and the execution
of the agreed order vacating the judgment, as well as the filing of a motion to dismiss with
prejudice. See TEX. R. APP. P. 42.1(a)(2)(A)..

     Subject to any agreement of the parties, we ORDER appellees ELAD BANAI AND
ISAAC BANAI recover their costs of this appeal from appellant MARK JOSLIN.


Judgment entered this 9th day of February, 2017.




                                                –2–